Citation Nr: 1734033	
Decision Date: 08/18/17    Archive Date: 08/23/17

DOCKET NO.  07-19 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to waiver of recovery of an overpayment of non-service connected pension benefits in the amount of $11,405.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel

INTRODUCTION

The appellant is a Veteran who served on active Army duty from April 1971 to December 1972. 

This appeal initially came before the Board of Veterans' Appeals (Board) on appeal from a September 2006 decision by the Committee on Waivers and Compromises at the Milwaukee, Wisconsin, Department of Veterans Affairs (VA) Pension Center.  The Chicago, Illinois, VA Regional Office (RO) has jurisdiction over the Veteran's claim.  The claims file was temporarily transferred to the St. Louis, Missouri, RO, so that an April 2012 Videoconference Hearing could be held at that location as requested by the Veteran.  This appeal was previously Remanded by the Board in October 2010 and in May 2012.

Following the May 2012 Remand, the RO attempted to adjudicate a claim for special monthly pension on the basis of need for aid and attendance.  That claim was denied by a rating decision issued in June 2016, after the Veteran failed to provide necessary information.  The electronic record does not reflect that the Veteran has disagreed with or appealed that determination.  No claim regarding entitlement to special monthly pension based on the need for aid and attendance benefits is before the Board for appellate review at this time.

In April 2012, a Videoconference Hearing was conducted by the undersigned, with the Veteran testifying from the St. Louis, Missouri RO.  A transcript of the hearing is associated with the electronic claims file.

The Veteran's claims file is now wholly electronic.


FINDINGS OF FACT

1.  The overpayment debt in question was created because the Veteran failed to timely report income his spouse had from unemployment benefits.   

2.  The Veteran's testimony that he did not know that income or benefits received by his spouse would reduce the amount of pension to which he was entitled is not credible.

3.  Assuming that there was no fraud, misrepresentation or bad faith on the part of the Veteran in the creation of this debt, the Veteran has not shown that recovery of the overpayment would subject the Veteran to undue hardship.

4.  A waiver of repayment of this debt would result in unfair enrichment to the Veteran at the expense of the government and defeat the purpose of paying VA pension based on income. 


CONCLUSION OF LAW

The criteria for waiver of recovery of the overpayment of VA pension benefits in the amount of $11,405.00 are not met.  38 U.S.C.A. § 5302 (West 2016); 38 C.F.R. §§ 1.963, 1.965 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal involves a request for waiver of recovery of overpayment, involving Chapter 53 of Title 38 of the United States Code.  The duties to notify and assist the Veteran applicable generally to claims for Veterans' benefits authorized under other chapters of Title 38, United States Code, are not applicable.  Lueras v. Principi, 18 Vet. App. 435 (2004).  

The Agency of Original Jurisdiction (AOJ) has ensured that the record is comprehensive.  The record establishes that the Veteran was provided notices of the proposed termination of benefits prior to the action which created the overpayment in question.  The Veteran has requested waiver of the overpayment, and has reiterated his inability to reduce the overpayment through written statements and testimony on his own behalf at an April 2012 Videoconference Hearing before the Board. 

A claimant has the right to dispute the existence and amount of a debt owed to VA based on an overpayment of benefits administered by VA as well as the right to request waiver of such debt.  See Schaper v. Derwinski, 1 Vet. App. 430, 434 (1991).  In this case, however, the Veteran has not, at any time, challenged the validity of the debt.  The Board has previously twice Remanded the appeal, limited to the issue of the propriety of a waiver of overpayment.  The appeal, limited to appellate review of the adjudication of the waiver of indebtedness, may proceed on the merits. 

To the extent that VA's duty to assist may apply (see Edwards v. Peake, 22 Vet. App. 57, 60 (2008)), the Board finds no deficiency.  The Veteran has not identified any outstanding records or additional evidence he asserts is necessary to decide the appeal.  He has been afforded opportunities to submit or identify evidence following the 2010 and 2012 Remands of the appeal.  He has not identified any procedural deficiency that results in prejudice against him.  

A VLJ who conducts a hearing is to fully explain the issues and to suggest the submission of evidence that may have been overlooked.  Here, the VLJ asked the Veteran specific questions concerning the creation and calculation of the overpayment and the Veteran's ability to repay that debt.  The Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate financial hardship.  In addition, the Veteran was assisted at the hearings by an accredited representative.  38 C.F.R. § 3.103(c).

At the April 2012 Videoconference Hearing before the undersigned, the Veteran identified evidence pertinent to waiver of the overpayment.  As noted above, the appeal was thereafter Remanded to afford the Veteran an opportunity to submit the missing evidence or authorize VA to obtain it, but the Veteran provided no additional information or authorization.  The duties to the Veteran set forth in 38 C.F.R. § 3.103(c)(2) have been fulfilled.  There has been no contention to the contrary.

For the foregoing reasons, the Board concludes that no further notice or assistance to the Veteran prior to appellate review required.

Law governing requests for waver of overpayment

Laws governing Veterans' benefits provide that VA may not recover payments or overpayments (or any interest thereon) of VA benefits, where it is determined that recovery would be against equity and good conscience.  38 U.S.C.A. § 5302(a); 38 C.F.R. § 1.962.  However, the recovery of any payment or the collection of any indebtedness (or any interest thereon) may not be waived if there exists in connection with the claim for such waiver an indication of fraud, misrepresentation or bad faith on the part of the person or persons having an interest in obtaining the waiver.  38 U.S.C.A. § 5302 (a)-(c); 38 C.F.R. §§ 1.962 (b), 1.965(b).

In August 2004, the Veteran submitted a claim for benefits.  The Veteran did not indicate that he incurred current disability in service, and requested pension benefits.  The Veteran reported that he had last worked in 2002.  The application showed that the Veteran and his spouse had no monthly income from any source, and did not anticipate income in the next 12 months.  

In January 2005, the Veteran was notified that he was granted pension benefits, effective September 1, 2004.  The notice specified that the amount of the pension benefit was based on the Veteran's report that the pension benefit was awarded because he had no income.  The notice advised the Veteran that his pension was calculated for a Veteran with one dependent, his spouse.  The notice advised the Veteran that he was responsible to tell VA if his income or the income of any dependent changed.  The notice also advised the Veteran to tell VA if there was any change to his net worth, to the number of dependents, or his address.  

The notice referenced an attachment, VA Form 21-8768, and advised the Veteran to read that attachment carefully.  That form, which was attached to the letter advising the Veteran that payment of a pension benefit had been approved, includes a heading, "WHAT CONDITIONS AFFECT RIGHT TO PAYMENTS?" (Capitalization and emphasis in original.)  The first paragraph under that heading states, "Your rate of pension depends upon the amount of family income and the number of dependents.  Your benefits may be affected by any changes in the amount of family income."  The Veteran was also advised, "You are required to report the total amounts and sources of all income and net worth for you and your dependents for whom you have been awarded benefits."

After VA sent the January 2005 notice of the award of pension benefits, there was no contact between VA and the Veteran until January 2006.  At that time, the Veteran advised VA that his spouse began receiving unemployment benefits of $821.00 every two weeks in late August 2005.  In July 2006, the state's Bureau of Employment Security furnished VA a payment history showing the unemployment benefits paid to the Veteran's spouse from August 13, 2005 to December 31, 2005.

In July 2006, VA advised the Veteran that his spouse's unemployment benefits counted as family income for purposes of pension benefits.  The Veteran was notified that the spouse's income from unemployment benefits, considered on an annual basis (as if received for an entire year), exceeded the annual pension income limit of $13,309.00 for a Veteran with one dependent.  The Veteran was notified that he had received an overpayment of benefits in the amount of $11,405.00 for the period from September 1, 2005 through June 30, 2006.  

The following month, in August 2006, the Veteran submitted a Financial Status Report, VA Form 20-5655.  A Salary Earning Statement (pay stub) for the Veteran's spouse disclosed a scheduled pay date of July 20, 2006, and gross earnings of $2,315.75 after all deductions, including taxes.  See Correspondence received August 8, 2006 (Legacy Content Manager Documents).  The Veteran provided a personal statement indicating that the family income had fallen to $900.00 monthly because his spouse had been "laid off."  The Veteran did not provide any document confirming that his spouse's income had dropped from $2,315.75 in July 2006 to $900 in August 2006.  

In a September 2006 decision denying waiver of the overpayment of pension, the Committee on Waivers and Compromises noted that the Veteran had been advised that his pension rate depended on family income.  The Committee determined that the Veteran knew, or should have known, that his wife's income would reduce the amount of pension benefits he was eligible to receive.  The Committee determined that financial hardship warranting waiver of overpayment was not shown.    

In October 2006, the Veteran provided a statement regarding the family income.  He indicated that his wife was earning only about $526 per month.  Again, the Veteran provided no official financial information confirming his statement.  

In May 2007, the Veteran was awarded Supplemental Security Income benefits by the Social Security Administration, effective January 1, 2007.  The SSI benefits were limited to those months in which the combined income for the Veteran and his spouse were less than $3,000 per month.  He was paid SSI for January 2007 through February 2007, but the spouse's anticipated income was expected to be in excess of $3,500 monthly as of March 2007.  The Veteran has not provided any further information showing that he qualified for receipt of SSI benefits at any time during the pendency of this appeal after February 2007.  

In May 2007, VA verified that the Veteran's spouse was currently employed full-time (40 hours weekly) and that the employment was substantially gainful ($17.00 per hour).  

The RO then issued a May 2007 statement of the case (SOC) which continued the denial of waiver of overpayment of $11,405.00.  The SOC explained that the Veteran did not advise VA of his spouse's receipt of unemployment benefits until January 2006, although she began receiving those benefits in August 2005.  The SOC also noted that the Veteran had never previously advised VA that his spouse had earned income, but such income must have been received by the spouse, because unemployment benefits are not authorized unless an individual has first been employed.   

The Veteran did not dispute that his spouse earned income from employment prior to being awarded unemployment benefits.  Rather, the Veteran indicated that the period of employment was very brief, because the person his wife was hired to take care of died.  The Veteran provided no official document to confirm his statements.

At the April 2012 Videoconference hearing, the Veteran testified that his wife worked for only a brief period while he was receiving pension benefits, about three months.  The Veteran testified that he believed his spouse had furnished VA with information about her employment, and the Veteran testified to his belief that his spouse reported her income to VA before the Veteran was granted pension benefits, so he logically assumed that his pension benefits were independent of her income.

The Veteran also testified that his spouse had worked off and on since 2007, but was not currently working or receiving unemployment.  Their only income was his Social Security benefit of $701 monthly, he testified.  The Veteran testified that he had medical expenses, but he did not provide details of those expenses.  He testified that their financial hardship was so great that it would not be possible for Veteran and his spouse to reduce the overpayment.

Following the Board's 2012 Remand, the Veteran was afforded an opportunity to provide additional evidence regarding his medical bills, either during the period of the overpayment or at the current time.  The Veteran was also afforded an opportunity to present more detailed financial information, either at the time of the creation of the overpayment, or currently.  The Veteran indicated that he sent in an updated Financial Status Report, but that report has not been received by VA.  The Veteran has been notified, by the September 2016 supplemental statement of the case (SSOC) that no FSR was received in 2012 or since.

In determining whether there is evidence of fraud, misrepresentation, or bad faith in the Veteran's failure to accurately report his spouse's income, the Board has considered the Veteran's diagnosed disabilities.  The clinical records reflect that the primary reason the Veteran is not employed is that he has end-stage glaucoma, and has had very low vision for many years.  In February 2005, the month following the award of pension benefits, the Veteran's distance vision, with correction, was less than 20/100.  Although his near vision was correctable to 20/40 in one eye and 20/60 in the other, his visual fields were quite constricted, and the Veteran complained of blurry vision, even with correction.  

In April 2006, the provider who assessed the Veteran's vision noted that he had no better than "countfinger" vision in the left eye.  The Veteran was considered legally blind.  He was accompanied to the appointment by his wife, as he was unable to drive.  By 2015, the Veteran's vision was described as 5/225 in the left eye and hand movement temporally in the right eye.

It appears from the August 2004 application that the Veteran himself did not fill out the application for benefits, although he did sign it.  This finding is consistent with the clinical record.  It is difficult to determine whether the Veteran knew what information was requested or how each question in the completed, typewritten form was answered, since it is clear that the Veteran himself did not enter each answer.  

The record reflects that the Veteran was sent written notice of the basis for his pension benefit and written notice of his responsibilities to report changes to family income, including income earned by his spouse.  However, it is not possible to determine as a factual matter what portions of the relevant documents the Veteran was able to read, or what was read to the Veteran, and whether or not the Veteran was able to understand and retain the information in the notices.  

Waiver of recovery of an overpayment is precluded if the Veteran's conduct was in bad faith or constituted fraud or misrepresentation.  Bad faith generally is an unfair or deceptive dealing by one who seeks to gain at another's expense; there need not be an actual fraudulent intent, but merely an intent to seek an unfair advantage with knowledge of the likely consequences, and a subsequent loss to the government.  38 C.F.R. § 1.965(b)(2).  

Under the circumstances of this case, the Board declines to find that there was bad faith on the Veteran's part.  Absent a finding of fraud, misrepresentation, or bad faith on the part of the Veteran, as a statutory bar to waiver of recovery of the overpayment, the issue is whether collection of the overpayment would be against "equity and good conscience."  38 U.S.C.A. § 5302(a). 

The standard of equity and good conscience will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the government's rights.  38 C.F.R. § 1.965(a).  The decision reached should not be unduly favorable or adverse to either side.  The phrase "equity and good conscience" means arriving at a fair decision between the obligor and the government.  Id.  

The law governing determinations as to whether recovery of an overpayment would be against equity and good conscience requires consideration of the following factors, which are not intended to be all inclusive: (1) fault of the debtor; (2) balancing of faults between debtor and VA; (3) undue hardship; (4) whether collection would defeat the purpose of the benefit; (5) unjust enrichment; and (6) whether the debtor changed position to his own detriment through reliance on the benefit.  38 C.F.R. § 1.965(a); Narron v. West, 13 Vet. App. 223, 228 (1999) (VA must address all relevant factors in determining whether to exercise its equitable discretion in a waiver of indebtedness claim).

Although the Board is reluctant to find that the Veteran's failure to timely inform VA of his wife's receipt of income constituted bad faith, fraud, or misrepresentation on the Veteran's part, it appears that the Veteran or his spouse was at fault to some degree in failing to obtain assistance to review and understand their responsibilities regarding the pension benefit the Veteran was receiving.   

The background of the calculation of the overpayment is relatively straightforward.  The amount of the overpayment was calculated based on information provided by the Veteran that his spouse was in receipt of unemployment benefits beginning in late August 2005.  The amount of the unemployment benefits led to a determination that the Veteran's family income exceeded the income limit for his receipt of pension.  The Veteran was at fault for not reporting his wife's change in income timely.  However, VA did not take action until June 2006 on the information it received in January 2006, allowing the overpayment to continue to increase.  On the other hand, VA did not attempt to learn whether the Veteran's spouse had employment income prior to unemployment income which began in August 2005.  Thus, the RO declined to obtain additional evidence which might be unfavorable to the Veteran by creating a larger overpayment.  In balancing fault, considerable fault must be assigned to the Veteran, even with consideration of communication difficulties due to his very low vision. 

The record reflects that the Veteran has had numerous opportunities to provide additional evidence that reduction of the overpayment would result in hardship to the Veteran.  The Veteran has not provided information about medical expenses that might show hardship.  The Veteran has asserted on several occasions that hi spouse's income was minimal, that she was working part-time, was unemployed, or had been laid off.  However, the Veteran did not provide official records which would show his spouse's actual income, nor did he authorize VA to obtain such records.  

The record shows that the Veteran obtained benefits from the Social Security Administration for two months in 2007 when his spouse had no income.  Clearly, the Veteran knew when his spouse had no income and knew how to provide evidence concerning lack of income.  The records associated with the benefit granted by SSA in early 2007 reflect that the spouse's income increased to more than $3,000 per month after the two-month period during which she had no or little income.  This evidence is contrary to the Veteran's contention that recovery of the overpayment should be waived due to financial hardship.  

The record establishes that, during the pendency of the request for waiver of overpayment, the Veteran has been awarded obtained benefits from SSA that are not based on income.  The Veteran's receipt of SSA benefits weighs against a finding of financial hardship and tends to establish that the standards of equity and good conscience do not require waiver of the overpayment.    

The Veteran was notified of the overpayment to him of $11,405.00 in pension benefits in July 2006.  The Veteran has had more than 10 years to submit or identify evidence that would support his contention that financial hardship requires waiver of that overpayment.  The fact that the Veteran has submitted very little objective information to support his contention of financial hardship and has not authorized VA to obtain any information weighs heavily against a finding that waiver of the overpayment is required by financial hardship.  

The record certainly reflects that the Veteran and his wife have minimal financial resources for emergencies.  An attempt by VA to obtain repayment of the entire amount of the overpayment within a short period of time would result in financial hardship.  However, recoupment against any benefit administered by VA, should the Veteran again become eligible for a VA benefit, would not be against equity and good conscience.  This factor is unfavorable to the Veteran's claim that waiver of the overpayment is required.  

There is no evidence or allegation that the Veteran changed his position in any way as a result of reliance on the pension benefit.  The Veteran was enriched by receipt of pension benefits at a time when his family income was above the income limit for receipt of pension.  Waiver of overpayment would, in this case, defeat the purpose of having a benefit for Veterans intended to benefit only those Veterans with the lowest level of income.  

On balance, the preponderance of the evidence weighs against a finding that the criteria for waiver of an overpayment of pension benefits in the amount of $11,405.00 are met in this case.  There is no reasonable doubt.  The appeal should be denied.  


ORDER

The claim for waiver of recovery of the overpayment of pension benefits in the calculated amount of $11,405.00 is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


